per curiam:
Plaintiff, appearing pro se, disputes the Internal Revenue Service disallowance of a deduction for business use of the home on plaintiffs 1978 personal income tax return and demands judgment in the amount of $557.
Plaintiff's petition is deficient in two respects. First, it fails to allege overpayment of the taxes in dispute. Our *729jurisdiction is limited to cases in which the disputed taxes have been paid. Flora v. United States, 362 U.S. 145 (1960). The second deficiency, which goes to the heart of plaintiffs case, is that he does not allege that he has filed a claim for refund with the Service and that the claim has been denied or the statutory waiting period has expired. We have no jurisdiction over a tax refund case unless these conditions are met. I.R.C. §7422(a).
it is therefore ordered that the petition is dismissed for failure to allege facts upon which this court might base its jurisdiction, in violation of Rule 35.